                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ANTONIO DAMIAN CARDENAS,                          Case No. 21-cv-02584-HSG
                                   8                     Petitioner,                          ORDER DENYING REQUEST FOR
                                                                                              TRANSFER; DISMISSING ACTION;
                                   9               v.                                         DENYING CERTIFICATE OF
                                                                                              APPEALABILITY
                                  10        MARK ESSICK, et al.,
                                                                                              Re: Dkt. No. 15
                                  11                     Respondents.

                                  12
Northern District of California
 United States District Court




                                  13            Petitioner, an inmate at Sonoma County Main Adult Detention Facility, filed this pro se

                                  14   action seeking a writ of habeas corpus. On May 25, 2021, the Court ordered Petitioner to show

                                  15   cause by June 22, 2021, why the action should not be dismissed for failure to exhaust state court

                                  16   remedies as required by 28 U.S.C. § 2254(b). Dkt. No. 13. On June 9, 2021, Petitioner filed a

                                  17   pleading requesting that this petition be transferred to the California Supreme Court. Dkt. No. 15.

                                  18   Petitioner’s request is DENIED.

                                  19                                               DISCUSSION

                                  20   I.       Request for Transfer and Dismissal of Action

                                  21            Petitioner’s request to transfer his federal court habeas petition to state court is DENIED

                                  22   because a federal court action cannot be “transferred” to state court. If Petitioner seeks to

                                  23   commence an action in state court, such as the California Supreme Court, he must file a new

                                  24   action in state court.

                                  25            Because Petitioner’s request to transfer indicates that Petitioner has not exhausted his state

                                  26   court remedies, the Court DISMISSES this petition for a writ of habeas corpus for failure to

                                  27   exhaust state court remedies as required by 28 U.S.C. § 2254(b). See O’Sullivan v. Boerckel, 526

                                  28   U.S. 838, 845 (1999) (state’s highest court must be given opportunity to rule on claims even if
                                   1   review is discretionary); Larche v. Simons, 53 F.3d 1068, 1071-72 (9th Cir. 1995) (Supreme Court

                                   2   of California must be given at least one opportunity to review state prisoners’ federal claims). The

                                   3   dismissal is without prejudice to filing a new petition after state judicial remedies are exhausted.

                                   4   II.      Certificate of Appealability

                                   5            No certificate of appealability is warranted in this case. See Rule 11(a) of the Rules

                                   6   Governing § 2254 Cases, 28 U.S.C. foll. § 2254 (requiring district court to rule on certificate of

                                   7   appealability in same order that denies petition). Petitioner has not shown “that jurists of reason

                                   8   would find it debatable whether the petition states a valid claim of the denial of a constitutional

                                   9   right and that jurists of reason would find it debatable whether the district court was correct in its

                                  10   procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                  11                                              CONCLUSION

                                  12            For the reasons set forth above, the Court DENIES the request for transfer (Dkt. No. 15),
Northern District of California
 United States District Court




                                  13   DISMISSES the petition for a writ of habeas corpus without prejudice to filing a new petition after

                                  14   state judicial remedies are exhausted, and DENIES a certificate of appealability.

                                  15            This order terminates Dkt. No. 15.

                                  16            IT IS SO ORDERED.

                                  17   Dated:    6/21/2021

                                  18                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
